Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 1 of 10 PageID #: 10377




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

       UNILOC 2017 LLC,
                                                               Civil Action Nos. 2:18-cv-00491, -492, -
               Plaintiff,                                      493, -496, -497, -499, -502, -503, -504, -
                                                               548, -550, -551, -552, -553-JRG
       v.
                                                               JURY TRIAL DEMANDED
       GOOGLE LLC,

               Defendant.



            DEFENDANT’S REQUEST FOR RULING ON DEFENDANT’S MOTIONS TO
                         DISMISS AND MOTIONS TO TRANSFER



             Defendant Google LLC requests a ruling, respectfully, on its Renewed Motions to

   Dismiss for Lack of Standing and Improper Venue and Renewed Motions to Transfer Venue to

   the Northern District of California Under 28 U.S.C. § 1404, filed just over seven months ago,

   on October 18, 2019. 1, 2 (-00491 Case, Dkt. 106, 107; -00492 Case, Dkt. 102, 103; -00493 Case,


   1
     Google initially filed its Motion to Dismiss for Lack of Standing and Improper Venue in April and May, 2019 in
   Case Nos. -00491 through -00504, and June 2019 in Case Nos. -00548 through -00553, and its Motion to Transfer
   on June 28, 2019. (-00491 Case, Dkt. 17, 62; -00492 Case, Dkt. 17, 61; -00493 Case, Dkt. 17, 50; -00496 Case, Dkt.
   20, 60; -00497 Case, Dkt. 18, 59; -00499 Case, Dkt. 18, 55; -00502 Case, Dkt. 21, 54; -00503 Case, Dkt. 20, 57; -
   00504 Case, Dkt. 20, 56; -00548 Case, Dkt. 24, 28; -00550 Case, Dkt. 23, 27; -00551 Case, Dkt. 23, 28; -00552
   Case, Dkt. 18, 22; -00553 Case, Dkt. 21.) These motions were vacated and renewed motions filed. The briefing for
   the Renewed Motions to Dismiss have been complete since November, 2019 (except for the -00497 case, where
   briefing was completed in early December, 2019) and the Renewed Motions to Transfer have been complete since
   January, 2020.
   2
     Plaintiff Uniloc 2017 LLC declined to join Defendant’s Request.
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 2 of 10 PageID #: 10378



   Dkt. 106, 107; -00496 Case, Dkt. 102, 103; -00497 Case, Dkt. 105, 106; -00499 Case, Dkt. 100,

   101; -00502 Case, Dkt. 96, 97; -00503 Case, Dkt. 99, 100; -00504 Case, Dkt. 94, 95 (“Wave 1

   Cases”); -00548 Case, Dkt. 78, 79; -00550 Case, Dkt. 71, 72; -00551 Case, Dkt. 70, 71; -00552

   Case, Dkt. 71, 72; -00553 Case, Dkt. 71, 72 (“Wave 2 Cases”).)

          The parties are embarking on significant deposition discovery, expert reports and trial

   preparation efforts for the Wave 1 Cases, pursuant to the Court’s guidance during the May 15,

   2020 hearing regarding grouping and prioritizing those cases for trial and completing discovery

   in those cases in short order, with trial potentially beginning September 2020. In addition,

   various discovery and other motions remain pending in the Wave 1 Cases. Further, the current

   stay in the Wave 2 cases expired on May 19, 2020, and the parties will need to resume Markman,

   discovery, motion practice, expert reports and trial preparation in those cases if the stay is not

   extended pursuant to the parties’ May 19, 2020 Joint Notice. (See, e.g., -00552 Case, Dkt. 160.)

   Google appreciates and understands that the Court has a very busy docket. However, given the

   advancing stage of the cases and the pending, and soon forthcoming, issues to be decided by the

   Court in these cases, resolution of Google’s motions is now particularly important. In re Google

   Inc., No. 2015-138, 2015 WL 5294800, at *1 (Fed. Cir. July 16, 2015) (stressing “‘the

   importance of addressing motions to transfer at the outset of litigation.’” (quoting In re Nintendo

   Co., 544 F. App’x 934, 941 (Fed. Cir. 2013))). Further, on May 15, 2020, the Federal Circuit

   issued an Order Denying the Petition for Rehearing and Rehearing En Banc in In re Google

   LLC, No. 19-00126.

          Accordingly, Google respectfully requests a ruling on its motions to dismiss and its

   motions to transfer.




                                                     2
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 3 of 10 PageID #: 10379




   Date: May 26, 2020                /s/ Tharan G. Lanier, with permission by
                                     Michael E. Jones
                                     Michael C. Hendersho
                                     Tharan G. Lanier
                                     JONES DAY
                                     1755 Embarcadero Road
                                     Palo Alto, CA 94303
                                     Tel: (650) 739-3940
                                     Fax: (650) 739-3900
                                     mhendershot@jonesday.com
                                     tglanier@jonesday.com

                                     Tracy A. Stitt
                                     tastitt@jonesday.com
                                     JONES DAY
                                     51 Louisiana Avenue NW
                                     Washington, DC 20001
                                     Telephone: (202) 879-3641

                                     Sanjiv P. Laud
                                     JONES DAY
                                     90 South Seventh Street
                                     Suite 4950
                                     Minneapolis, MN 55402
                                     Telephone: (612) 217-8879
                                     slaud@jonesday.com

                                     John D. Kinton (Calif. State Bar No. 203250)
                                     JONES DAY
                                     4655 Executive Drive
                                     Suite 1500
                                     San Diego, CA 92121
                                     Telephone: 858.314.1190
                                     Facsimile: 844.345.3178
                                     Email: jkinton@jonesday.com

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     E. Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter
                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702

                                         3
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 4 of 10 PageID #: 10380



                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846

                                     Attorneys for Defendants Google LLC
                                     2:18-cv-499; 2:18-cv-552


                                     /s/ Robert Unikel, with permission by Michael E. Jones
                                     Robert Unikel
                                     robertunikel@paulhastings.com
                                     Michelle Marek Figueiredo (IL Bar #6297112)
                                     michellemarek@paulhastings.com
                                     Matthew Richard Lind (IL Bar #6327241)
                                     mattlind@paulhastings.com
                                     John A. Cotiguala (IL Bar #6311056)
                                     johncotiguala@paulhastings.com
                                     PAUL HASTINGS LLP
                                     71 South Wacker Dr., 45th Floor
                                     Chicago, IL 60606
                                     Main: 312-499-6000
                                     Facsimile: (312) 499-6100

                                     Elizabeth Louise Brann (CA Bar #222873)
                                     elizabethbrann@paulhastings.com
                                     Ariell Nicole Bratton (CA Bar #317587)
                                     ariellbratton@paulhastings.com
                                     PAUL HASTINGS LLP
                                     4747 Executive Drive, 12th Floor
                                     San Diego, CA 92121
                                     Telephone: (858) 458-3000
                                      Facsimile: (858) 458-3005

                                     Robert Laurenzi (NY Bar #3024676)
                                     robertlaurenzi@paulhastings.com
                                     PAUL HASTINGS LLP
                                     200 Park Avenue, 26th Floor
                                     New York, NY 10166
                                     Telephone: (212) 318-6000
                                     Facsimile: (212) 318-6100

                                     Christopher W. Kennerly (TX Bar #795077)
                                     PAUL HASTINGS LLP
                                     1117 South California Avenue
                                     Palo Alto, CA 94304
                                     Tel: 650-320-1800
                                     Fax: 650-320-1900
                                     chriskennerly@paulhastings.com

                                     Grant N. Margeson
                                     PAUL HASTINGS LLP
                                         4
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 5 of 10 PageID #: 10381



                                     101 California Street
                                     Forty-Eighth Floor
                                     San Francisco, CA 94111
                                     Tel: 415-856-7000
                                     Fax: 415-856-7100
                                     grantmargeson@paulhastings.com

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     E. Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter
                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702
                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846

                                     Attorneys for Defendants Google LLC
                                     2:18-cv-491; 2:18-cv-492; 2:18-cv-497; 2:18-cv-550;
                                     2:18-cv-551


                                     /s/ Michael C. Hendershot, with permission by
                                     Michael E. Jones
                                     Michael C. Hendershot
                                     Tharan G. Lanier
                                     JONES DAY
                                     1755 Embarcadero Road
                                     Palo Alto, CA 94303
                                     Tel: (650) 739-3940
                                     Fax: (650) 739-3900
                                     mhendershot@jonesday.com
                                     tglanier@jonesday.com

                                     Sasha Mayergoyz
                                     smayergoyz@jonesday.com
                                     JONES DAY
                                     77 W. Wacker Drive
                                     Chicago, IL 60601
                                     Telephone: (312) 782-3939

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com

                                         5
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 6 of 10 PageID #: 10382



                                     E. Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter
                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702
                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846

                                     Attorneys for Defendants Google LLC
                                     2:18-cv-493


                                     /s/ Michael A. Berta, with permission by
                                     Michael E. Jones
                                     Michael A. Berta
                                     (California Bar No. 194650)
                                     Michael.berta@arnoldporter.com
                                     Arnold & Porter, 10th Floor
                                     Three Embarcadero Center
                                     San Francisco, CA 94111-4024
                                     Tel: 415-471-3100
                                     Fax: 415-471-3400

                                     David Caine (California Bar No. 218074)
                                     David.Caine@arnoldporter.com
                                     Telephone: (650) 319-4710
                                     Bonnie Phan (California Bar No. 305574)
                                     Bonnie.Phan@arnoldporter.com
                                     Telephone: (650) 319-4543
                                     Michael Nguyen
                                     michael.nguyen@arnoldporter.com
                                     Telephone: (650) 319-4718
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     3000 El Camino Real
                                     Five Palo Alto Square, Suite 500
                                     Palo Alto, CA 94306-3807

                                     Nicholas Lee (California Bar No. 259588)
                                     Nicholas.Lee@arnoldporter.com
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     777 South Figueroa Street
                                     44th Floor
                                     Los Angeles, CA 90017-5844
                                     Telephone: (213) 243-4156


                                         6
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 7 of 10 PageID #: 10383



                                     Nicholas Nyemah (DC Bar No. 1005926)
                                     Nicholas.Nyemah@arnoldporter.com
                                     Telephone: (202) 942-6681
                                     Paul Margulies (DC Bar No. 1000297)
                                     Paul.Margulies@arnoldporter.com
                                     Telephone: (202) 942-6990
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     601 Massachusetts Ave., NW
                                     Washington, DC 20001-3743

                                     Mark Samartino (Illinois No. 6313889)
                                     Mark.Samartino@arnoldporter.com
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     70 West Madison Street
                                     Suite 4200
                                     Chicago, IL 60602-4321
                                     Telephone: (312) 583-2437

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     E. Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter
                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702
                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846

                                     Attorneys for Defendant Google LLC
                                     2:18-cv-496; 2:18-cv-503; 2:18-cv-504; 2:18-cv-
                                     548




                                     /s/ Joseph Drayton, with permission by Michael E. Jones
                                     Joseph Drayton
                                     NY Bar No. 2875318
                                     COOLEY LLP
                                     55 Hudson Yards
                                     New York, NY 10001-2157
                                     Tel: 212-479-6275
                                     Fax: 212-479-6275
                                         7
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 8 of 10 PageID #: 10384



                                     Email: jdrayton@cooley.com

                                     Priya B. Viswanath
                                     CA Bar No. 238089
                                     COOLEY LLP
                                     3175 Hanover Street
                                     Palo Alto, CA 94304-1130
                                     Tel: 650-843-5000
                                     Fax: 650-849-7400
                                     Email: pviswanath@cooley.com

                                     Rose S. Whelan
                                     DC Bar No. 999367
                                     Elizabeth Cannon Shrieves
                                     VA Bar No. 93768
                                     Naina Soni
                                     DC Bar No. 888219022
                                     COOLEY LLP
                                     1299 Pennsylvania Avenue NW
                                     Suite 700
                                     Washington DC 20004-2400
                                     Tel: 202-842-7800
                                     Fax: 202-842-7899
                                     Email: rwhelan@cooley.com
                                     Email: eshrieves@cooley.com
                                     Email: nsoni@cooley.com

                                     Michael C. Hendershot
                                     Tharan G. Lanier
                                     JONES DAY
                                     1755 Embarcadero Road
                                     Palo Alto, CA 94303
                                     Tel: (650) 739-3940
                                     Fax: (650) 739-3900
                                     mhendershot@jonesday.com
                                     tglanier@jonesday.com

                                     Tracy A. Stitt
                                     tastitt@jonesday.com
                                     JONES DAY
                                     51 Louisiana Avenue NW
                                     Washington, DC 20001
                                     Telephone: (202) 879-3641

                                     Sasha Mayergoyz
                                     smayergoyz@jonesday.com
                                     JONES DAY
                                     77 W. Wacker Drive
                                     Chicago, IL 60601
                                     Telephone: (312) 782-3939
                                         8
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 9 of 10 PageID #: 10385




                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     E. Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter
                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702
                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846

                                     Attorneys for Defendants Google LLC
                                     2:18-cv-502

                                     /s/ David Perlson, with permission by
                                     Michael E. Jones
                                     David Perlson
                                     davidperlson@quinnemanuel.com
                                     Charles K. Verhoeven
                                     charlesverhoeven@quinnemanuel.com
                                     Jonathan Tse
                                      jonathantse@quinnemanuel.com
                                     David Doak
                                     daviddoak@quinnemanuel.com
                                     Antonio Sistos
                                     antoniosistos@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     50 California St., 22nd Floor
                                     San Francisco, CA 94111
                                     Tel: 415-875-6344
                                     Fax: 415-875-6700

                                     Deepa Acharya
                                     deepaacharya@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     1300 I Street NW, Suite 900 20005
                                     Washington, D.C. 20005-4107
                                     Tel: 202-538-8107
                                     Fax: 202-538-8100

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     Earl Glenn Thames, Jr.

                                         9
Case 2:18-cv-00504-JRG-RSP Document 294 Filed 05/26/20 Page 10 of 10 PageID #:
                                  10386


                                   State Bar No.00785097
                                   glennthames@potterminton.com
                                   Patrick C. Clutter
                                   State Bar No. 24036374
                                   patrickclutter@potterminton.com
                                   POTTER MINTON, P.C.
                                   110 N. College Ave., Suite 500
                                   Tyler, Texas 75702
                                   Tel: (903) 597-8311
                                   Fax: (903) 593-0846

                                   Joseph Drayton
                                   NY Bar No. 2875318
                                   COOLEY LLP
                                   55 Hudson Yards
                                   New York, NY 10001-2157
                                   Tel: 212-479-6275
                                   Fax: 212-479-6275
                                   Email: jdrayton@cooley.com

                                   Attorneys for Defendants Google LLC
                                   2:18-cv-553




                                      10
